DETAILED ACTION
This office action is in response to communication filed on August 25, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 25, 2022 has been entered.
 
Response to Amendment
Amendments filed on August 20 and 25, 2022 have been entered.
The drawings have been amended.
The specification has been amended.
Claim 1 has been cancelled.
Claims 2, 8-9 and 11-12 have been amended.
Claim 13 has been added.
Claims 2-13 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 08/25/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-11), filed on 08/25/2022, with respect to the objections to claims 3-5 and 8-11 have been fully considered but are not persuasive.
In general, the examiner submits that the objections have not been addressed, and issues such as lack of antecedence basis are still present in the current claims.
The examiner has made an effort to present suggestions in order to clarify the language in the claims, however, the examiner recommends the applicant to review the entire disclosure and to use consistent language when referring to a similar feature, and to use different language when referring to different features, to avoid clarity issues (see MPEP 608.01(i): “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”). 

Applicant’s arguments, see Remarks (p. 8-11), filed on 08/25/2022, with respect to the rejection of claims 2-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments and the arguments, the rejection has been withdrawn.
In general, the examiner submits that suggestions are presented as claim objections in order to clarify the language recited in the claims. The examiner recommends the applicant to review the entire disclosure and to use consistent language when referring to a similar feature, and to use different language when referring to different features, to avoid clarity issues (see MPEP 608.01(i): “The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description”). 

Drawings
The drawings were received on 08/20/2022.  These drawings are acceptable.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim language should read:
“A method for estimation of fluid saturation Sfl in a subsurface reservoir using at least three well-logging probes lowered into at least one nearest to the subsurface reservoir (111), the method comprising: 
a) obtaining pairs of sonic velocities and bulk density values from well log data (114), wherein the sonic velocities are obtained from sonic interval transit times  (115), wherein the pairs of sonic velocities and bulk density values are obtained for various depths of the at least one well, wherein the at least three well-logging probes, and the bulk density values are obtained using a second well-logging probe of the at least three well-logging probes, 
b) obtaining a series of acoustic impedances (116) for the at least one a product for each pair of sonic velocity and bulk density  value, thereby obtaining a series of sonic velocity-bulk density value products with each product to an acoustic impedance, wherein the series of acoustic impedances develop in a same direction 
c) obtaining a resistivity ratio function (117) for the at least one the at least three well-logging probes, the resistivity ratio function being defined as  of the series of resistivity values, wherein the first value for resistivity of water is an arbitrarily chosen initial value, and the volumetric change of water versus target fluid, 
d) obtaining resulting pairs, wherein the resulting pairs define an acoustic impedance-resistivity ratio plane[[,]] (118) such that the resulting pairs within the acoustic impedance-resistivity ratio plane correspond to an equal fluid saturation, the equal fluid saturation associated respectively with the sedimentary rocks, wherein the sedimentary rocks comprising a given percentage of rock matrix or water[[,]] are equally represented by one pair of values of parameters of 100% fluid saturation, creating a system of sets of pairs of values of the parameters, to obtain a continuous representation of the fluid saturation of a formation of interest  (119), 
e) estimating resistivity background within the formation of interest (120), and simultaneously obtaining a second value for resistivity of water (121),
f) obtaining inverted controlled-source electromagnetic (CSEM) survey data (112) from the formation of interest,
g) bringing the inverted CSEM survey data inverted from seismic data (113) into a same domain (122), the same domain being depth or time, 
h) estimating the fluid saturation Sfl (124) using an equation (123) by inputting the acoustic impedances inverted from the seismic data (113), the inverted CSEM survey data (112), and the second resistivity of water (121), whereby Sfl = 1-Sw, where, Sw is water saturation”.
Appropriate correction is required.
	
Claim 2 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 13, wherein the well log data measured using the at least three well-logging probes includes electric resistivity of the formation of interest penetrated by the at least one .
Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein the well log data measured using the at least three well-logging probes comprises the electric resistivity of the formation of interest, the transit time of the sound through the ground, and the density of the ground, wherein a representation diagram is chosen as a function of [[a]] the resistivity ratio function and of the series of acoustic impedances, wherein each pair of values of the system of sets of pairs of values of the parameters is associated with a same fluid saturation and a set of parallel iso-fluid saturation curves, wherein the fluid saturation associated with each pair of values of the series of acoustic impedances and of the resistivity ratio function is determined by identifying a saturation curve passing through a point representative of the pair of values in the chosen representation diagram .
Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein a slope of iso-volumetric content curves is controlled by a tortuosity factor ‘a’ that is selected for [[a]] the formation of interest considering pore structure, grain size and level of compaction”.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 2, wherein the second value of resistivity of water first value of resistivity of water while aligning a 100% water-saturated borehole data onto the acoustic impedance-resistivity ratio plane with a 0% fluid saturation reference curved line .
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 13, wherein a reference set is established by selecting, from all the pairs of values acquired from the inverted CSEM data and the acoustic impedances inverted from the seismic data, at least one specific pair of quantities for which a given fluid saturation in fraction or equivalent percentage may be associated”.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 13, wherein quantities from each pair of values acquired in the inverted CSEM  acoustic impedances inverted from the seismic data are series of acoustic impedances and a second coordinate represents the resistivity ratio function as a square root of [[a]] the ratio between the first value of resistivity of water and a resistivity of rock, wherein a collection of pairs of values equivalent to a corresponding content are manifested by a system of curved lines parallel to a reference curved line representing a zero fluid saturation in fraction or equivalent percentage, to which a given fluid saturation may be allocated, wherein a position of the given fluid saturation is ascertained by at least two representative points, one representative point being associated with a rock containing only the rock matrix and the given fluid saturation, and a second representative point being associated with a pair of values acquired by input data being associated with the given fluid saturation”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 9, wherein positions of iso-fluid saturation curved lines are determined between an axis with 100% rock matrix member on one end and the 100% fluid saturation on another end, both ends represented by values taken by corresponding parameters”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 13, wherein the set of pairs of values typical of the target fluid and of the rock matrix are obtained from existing literature”.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Claim language should read:
“The method of claim 13, wherein when using an organic-rich shale data with increasing values of the fluid saturation may indicate increase in maturation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In general, the examiner submits that the subject matter recited in claims 3-4 is already recited in new independent claim 13. Therefore, claims 3-4 do not further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note
Claims 2-13 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 13, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 13 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Regarding the dependent claims 2-12, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Allowable Subject Matter
Claims 2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 13. 
Cobos (US 20190353813 A1) discloses:
A method (Fig. 2) for estimation of fluid saturation in a subsurface reservoir ([0001]: a method for generating a rock/fluid model of a determined domain is used to estimate water saturation (see [0134])) using at least three well-logging probes lowered into at least one nearest well (111) (Fig. 2, item 5; [0101]: a rock/fluid model is calibrated using well log data (see also [0051]-[0052] regarding well log data being used to obtain rock and fluid properties for correlations with acoustic/elastic model results), said method comprising: 
f) obtaining inverted CSEM survey data (112) from a subsurface zone of interest (Fig. 2, item 4; [0095], [0098]: CSEM electromagnetic data is collected and inverted to obtain elastic properties (see [0031])),
g) bringing the inverted CSEM survey data (112) and the acoustic impedances (113) into a same domain (122), the same domain being depth or time (Fig. 2, item 6; [0098], [0111]: a joint inversion using CSEM data and acoustic/elastic properties in depth (see also [0094], [0184])), 
h) estimating the fluid saturation Sfl (124) (Fig. 2, item 14; [0108], [0134]: the final rock/fluid model is used to estimate water saturation).

Dicaprio (WO 2012173718 A1) teaches:
“This invention pertains to joint inversion of remote geophysical data to infer geological properties of the subsurface. Remote geophysical data are likely to include active seismic reflection data; electromagnetic data (either controlled source (“CSEM”) or magneto-telluric (“MT”); and/or gravity measurements; however, any type of data that can be used to remotely infer the properties of subsurface rocks in the region of interest may be included. When multiple data types (e.g. reflection seismic and electromagnetic data) are inverted simultaneously, it is known as a joint inversion. During inversion the aim is to minimize the difference between the measured data and the data predicted by the inversion model. By combining multiple different types of geophysical data in a joint inversion, one often aims to invert for a model with multiple different types of model parameters (e.g. porosity and fluid type) rather than just a single parameter (e.g. p-wave impedance)” ([0003]: a joint inversion of CSEM data and seismic data is used to infer geological properties).

Harris (US 20090306899 A1) teaches:
“Joint processing of seismic and controlled source electromagnetic (CSEM) surface data is performed by using a common rock physics model which relates reservoir properties (such as porosity, lithology, saturation, and shaliness) to surface seismic AVO (or AVA) data. This allows one to determine how perturbations in the reservoir properties affect surface data. This can be carried out by systematically changing the reservoir properties and examining the effect on the synthetic data. This allows the hydrocarbon type of a reservoir to be established, e.g. oil or gas, as well as the saturation level of the hydrocarbon in the reservoir, which is useful for determining whether the reservoir has a non-commercial, low hydrocarbon saturation or a commercial, high hydrocarbon saturation” (Abstract: use of seismic and CSEM data is employed to determine fluid saturation).

MacGregor (WO 2008081162 A1) teaches:
“At 12 in FIG. 1, electromagnetic survey data, which is preferably controlled source electromagnetic (“CSEM”) survey data may be acquired, and inverted to produce a map of electrical properties, such as electrical conductivity and/or induced polarization, of the Earth’s subsurface with respect to geodetic position and depth in the Earth. Such electromagnetic survey data may also be acquired both on land or in the water or water bottom as the seismic data referred to above. Inversion processing of such data is known in the art …” (p. 11, lines 11-17: inversion of CSEM, to produce electrical properties, and seismic data is known in the art).

Wiik (WO 2014000758 A1) teaches:
“A method for estimating saturation using mCSEM data and stochastic petrophysical models by quantifying the average water saturation in a reservoir given the transverse resistance (TR) obtained from mCSEM data, comprising the following steps: a)obtaining mCSEM survey data from a subsurface region of interest, b)performing an inversion of said obtained mCSEM data, c)subtracting a background resistivity trend from said mCSEM inversion data from the resistivity trend of said mCSEM inversion data from inside a hydrocarbon reservoir, d)estimating the location of an anomaly in the mCSEM inversion data, e)estimating the magnitude of the transverse resistance associated with an anomaly from the mCSEM inversion data, f)estimating an initial average reservoir saturation corresponding to transverse resistance using a stochastic petrophysical model and Monte Carlo simulation connecting reservoir parameters to transverse resistance, and g)integrating the obtained saturation distribution as a function of transverse resistances over the assumed distribution of transverse resistances to obtain a final estimation of the fluid saturation probability” (Abstract: mCSEM data is used for estimation of saturation).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a) obtaining pairs of sonic velocities and bulk density values from well log data, with the sonic velocities obtained by converting sonic interval transit times to sonic velocities, wherein resulting sonic velocity and bulk density value pairs being in series versus various depths of a wellbore, wherein said sonic velocities (115) are obtained using a first well-logging probe of said three well-logging probes and said bulk densities are obtained using a second well-logging probe of said three well-logging probes, 
b) obtaining a series of acoustic impedances for said nearest well by calculating separate products for each of the respective paired sonic velocity and bulk density values, thereby obtaining a series of sonic velocity-density products with each product of the series defined as corresponding acoustic impedances, wherein the acoustic impedances develop in a same direction whether in response to a volumetric change of water or target fluid in sedimentary rocks,
c) obtaining a resistivity ratio function for said nearest well by measuring a series of resistivity values from a third well-logging probe of said three well-logging probes, said resistivity ratio function being defined as the square roots of the ratios between a first value for resistivity of water and each measured resistivity value, wherein said first value for resistivity of water is an arbitrarily chosen initial value, and further wherein the resistivity ratio function develops in different directions in response to volumetric change of water versus target fluid, 
d) obtaining resulting pairs, wherein said resulting pairs define an acoustic impedance- resistivity ratio plane, such that the resulting pairs within the acoustic impedance- resistivity ratio plane correspond to an equal fluid saturation, said equal fluid saturation associated respectively with sedimentary rocks, wherein said sedimentary rocks comprising a given percentage of rock matrix or water, are equal represented by one pair of values of parameters of 100% fluid saturation, creating a system of sets of pairs of values of the parameters, to obtain a continuous representation of the fluid saturation of a formation of interest (119) penetrated by the at least one nearest well, 
e) estimating resistivity background within the formation of interest (120), and simultaneously obtaining a second value for resistivity of water (121),
h) estimating the fluid saturation Sfl (124) using an equation (123) by inputting the acoustic impedances (113), the inverted CSEM survey data (112), and the second resistivity of water, whereby Sfl = 1-Sw, where, Sw is water saturation”.
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2 and 5-12. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Not Rejected Over Prior Art
Claims 3-4 are distinguished from the prior art of record due to their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857